DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 24 May 2022 as a response to the Final Office Action issued 31 March 2022.  Claims 1 and 3-7 are amended and have been carefully considered.  Claims 1-7 are pending and considered below
Double Patenting
Applicants filing, on 24 May 2022 of a Terminal Disclaimer referencing co-pending patent application 15/791961 is recognized and therefore the rejection of claims 1-7 under non-statutory double patenting are withdrawn.

Reasons for Allowance
Claims 1-7 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record as listed below discloses a variety of methods and apparatus of determining passenger characteristics and assigning relevant seats.  However, the identified prior art as singular or combined does not teach at least: 
receiving, by an application executing on a processor, a plurality of rules associated with a first seat of a plurality of seats in a mass-transit vehicle; 
determining a plurality of physical attributes for a first passenger, of a plurality of passengers, based on data describing the first passenger received from a plurality of data sources; 
determining a plurality of non-physical attributes for the first passenger based on the data describing the first passenger; 
determining that at least one of the plurality of physical attributes and the plurality of non-physical attributes of the first passenger satisfy each rule in the plurality of rules associated with the first seat; 
computing, at a first time, a first score reflecting a degree of suitability for the first passenger, with respect to the first seat, by processing the plurality of physical attributes and the plurality of non-physical attributes with a trained machine learning (ML) model; 
determining that the first score exceeds a threshold score associated with the first seat; 
allocating, by the application, the first passenger to the first seat in the mass- transit vehicle; and 
computing, at a second time, a second score for the first passenger by processing at least one new attribute of the first passenger using the trained ML model; and 
reallocating the first seat to a second passenger based on the second score.

Boren et al. (20130080357) at least paras. [101]-[113], and Figs. 5,6,7A,7B
discloses the accommodation of passengers of different width requirements however the seats are not allocated by machine learning during the time a passenger is present in the airplane or a timely reallocation of passenger seats as the instant invention does.
Howe (20160358272) at least paras. [32]-[84] discloses the determination of passenger size by tracking purchase transactions and the allocation of seats on a plane in accordance with the purchasing activities of passengers however Howe does not disclose the allocation of seats by machine learning during the time a passenger is present in the airplane or a timely reallocation of passenger seats as the instant invention does.
Sy et al. (20130054375) at least paras. [19], [21]-[25] discloses the use of social
media information and data about passengers to assign seats in accordance with user preferences however Sy does not disclose the allocation of seats in real time on the basis of social media activities nor the reassignment of seats in a timely manner prior to departure as the instant invention does.
LeMarier et al. (20140052482) at least paras. [86]-[50] disclosing a passenger
seating system generated with numerical weights assigned to passengers in accordance with various criteria however LeMarier does not disclose the allocation of seats to passengers in a manner that scores both social activities and physical attributes with machine learning as well as rearrangement of seating immediately prior to departure.
lwanami (20170372236) at least paras. [49]-[53], [65], [66], discloses the assignment
of airplane seats in accordance with passenger sensitivity ratings and other criteria such as user preferences and a comfort index, however Iwanami does not teach the allocation of passenger seats in accord with a scoring system that takes into account user activities and physical attributes and a rearrangement of seats if necessary immediately prior to departure.
Hornbaker et al. (20120123812) at least paras. [24]-[30] discloses the calculation of
passenger score values of passengers with respect to user profiles and the assignment of seating in accordance with the score values however Hornbaker does not disclose the allocation of passenger seats with respect to both user profiles and activities and user physical attributes, by machine learning in a timely manner related to departure time.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682